Case 1:20-cv-23972-UU Document 1-2 Entered on FLSD Docket 09/29/2020 Page1 of 15
Filing # 111701272 E-Filed 08/12/2020 04:46:31 PM

IN THE CIRCUIT COURT OF THE |
11TH JUDICIAL CIRCUIT IN AND FOR
MIAMI DADE COUNTY, FLORIDA

AVIEL JUAREZ MATIANO, CASE NO.: 2020-016907-CA-01 ata py
Plaintiff, G/(O[+0>€
(57 |

Vv,
5th AVENUE TREE EXPERTS, INC.,
and SAMI SLIM,

Defendants.

SUMMONS IN A CIVIL CASE
TO: 5th AVENUE TREE EXPERTS, INC., care of:

ADI AMIT-
ADI AMIT, P.A.
101 CENTRE
101 N.E. 3RD AVENUE, SUITE 300
FORT LAUDERDALE, FL 33301

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY

ANTHONY M. GEORGES-PIERRE, ESQ,
REMER & GEORGES-PIERRE, PLLC.

44 WEST FLAGLER STREET

SUITE 2200

MIAMI, FL 33130

an answer to the complaint which is herewith served upon you, within 20 days after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will
be taken against you for the relief demanded in the complaint. You must also file your answer
with the Clerk of this Court within a reasonable period of time after service.

8/19/2020.
DATE

 

:. J10009

 

 
, Case 1:20-cv-23972-UU Document 1-2 Entered on FLSD Docket 09/29/2020 Page 2 of 15
‘Filing # 111701272 E-Filed 08/12/2020 04:46:31 PM

IN THE CIRCUIT COURT OF THE
11TH JUDICIAL CIRCUIT IN AND FOR
MIAMI DADE COUNTY, FLORIDA

AVIEL JUAREZ MATIANO, CASE NO.: 2020-016907-CA-01

Plaintiff, q]/Ofror
V, 1507
5th AVENUE TREE EXPERTS, INC., ~—
and SAMI SLIM,

Defendants.

SUMMONS EN A CIVIL CASE
TO: SAMI SLIM, care of:

ADI AMIT
ADI AMIT, P.A.
101 CENTRE
101 N.E. 3RD AVENUE, SUITE 300
FORT LAUDERDALE, FL 33301

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY

ANTHONY M. GEORGES-PIERRE, ESQ.
REMER & GEORGES-PIERRE, PLLC.
44 WEST FLAGLER STREET

SUITE 2200

MIAMI, FL 33130

an answer to the complaint which is herewith served upon you, within 20 days after service of this
summions upon you, exclusive of the day of service. If you fail to do so, judgment by default will
be taken against you for the relief demanded in the complaint. You must also file your answer
with the Clerk of this Court within a reasonable period of time after service.

8/19/2020
CLERK DATE

 

 

 
Case 1:20-cv-23972-UU Document 1-2 Entered on FLSD Docket 09/29/2020 Page 3 of 15
Filing # 111496690 E-Filed 08/09/2020 06:44:55 PM

IN THE CIRCUIT COURT OF THE
ELEVENTH JUDICIAL CIRUCIT
IN AND FOR MIAMI-DADE

 

COUNTY, FLORIDA

AVIEL JUAREZ MATIANO,
and other similarly-situated individuals,

Plaintiff, CASE NO.:
v.
5 AVENUE TREE EXPERTS, INC.,
And SAMI SLIM, INDIVIDUALLY,

Defendants.

/
COMPLAINT

The Plaintiff, AVIEL JUAREZ MATIANO (hereinafter “Plaintiff”), by and through the

undersigned counsel, hereby sues Defendants, 5“ Avenue Tree Experts, Inc. and Sami

Slim, Individually (hereinafter ““Defendants”), for overtime wage violations under the

Fair Labor Standards Act, 29 U.S.C. §201 et seq. (the “FLSA”), to redress injury done to

him by the Defendants, and in support avers as follows:

GENERAL ALLEGATIONS

1. This is an action for damages in excess of Thirty Thousand Dollars ($30,000),

exclusive of attorney’s fees, interest and costs; and therefore, this action is within the

jurisdiction of this Court.

2. Plaintiff is a male, he was and continues to be, a resident of Miami-Dade County,

Florida; and was an employee of Defendants, performing the duties of a non-exempt

REMER & GEORGES-PIERRE, PLLC

COURTHOUSE TOWER
44 West Flagler, Suite 2200
Miami, FL 33130
Telephone: (305}416-5000 Facsimile: (305}416-5005
Case 1:20-cv-23972-UU Document 1-2 Entered on FLSD Docket 09/29/2020 Page 4 of 15

tow truck driver personnel for the Defendants, within a company operated business
facility, located in South, Florida.

3. Defendant entity, is a for-profit corporation, duly authorized to conduct business in
the State of Florida.

4. Venue is proper in Miami-Dade County, Florida, pursuant to Fla. Stat. Section
47.011, because all of the actions complained of herein occurred within the
jurisdiction of the Eleventh Judicial! Circuit, In and for Miami-Dade County, Florida.

5, All conditions precedent for the filing of this action before this Court have indeed
been previously met, including the exhaustion of all pertinent adrninistrative
procedures and remedies.

FACTUAL ALLEGATIONS
6. Plaintiff began working for the Defendants on or about June 2015 up and until
wrongfully terminated on or about November 2017 as a non-exempt crew

member.

7. Throughout Plaintiff's employment, Plaintiff's work had been exemplary and

proven himself an exceptional and professional employee.

8. Plaintiff was terminated on or about November 2017 due to his request for his due

and owing wages.

REMER & GEORGES-PIERRE, PLLC

COURTHOUSE TOWER
44 West Flagler, Suite 2200
Miami, FL 33130
Telephone: (305}416-5000 Facsimile: (305}416-3005
Case 1:20-cv-23972-UU Document 1-2 Entered on FLSD Docket 09/29/2020 Page 5 of 15

9. Plaintiff while employed with Defendants was a victim of blatant, willful and
unlawful retaliation based upon his request for due and owing wages. Furthermore,
Plaintiff was retaliated due to his exercise of his legal rights.

COUNT L.
RECOVERY OF OVERTIME COMPENSATION AGAINST.
5% AVENUE TREE EXPERTS, INC.

10. The foregoing facts are incorporated herein, with the same force and effect as though
fully set forth herein.

11. This is an action to recover money damages for unpaid overtime wages under the
laws of the United States. This Court has jurisdiction pursuant to the Fair Labor
Standards Act, 29 U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the
Act”). Defendant 5 AVENUE TREE EXPERTS, INC. agreed to pay Plaintiff
wages for work performed by Plaintiff while in Defendant’s employ.

12. Plaintiff performed work for Defendant 5" A VENUE TREE EXPERTS, INC.
sufficient to entitle Plaintiff to payment of his wages.

13, Defendant 5" AVENUE TREE EXPERTS, INC. wrongfully refused to pay Plaintiff
his earned wages notwithstanding Plaintiffs performance of his job duties and
responsibilities. |

14. As a direct result of Defendant’s wrongful refusal to pay Plaintiff his earned wages
that are due and owing, Plaintiff has sustained damages.

15. As a direct result of Defendant’s wrongful refusal to pay Plaintiff his earned wages

that are due and owing, Plaintiff was forced to retain the undersigned attorney.

Plaintiff has agreed to compensate undersigned counsel a reasonable attorney’s fee to

REMER & GEORGES-PIERRE, PLLC

COURTHOUSE TOWER
44 West Flagler, Suite 2200
Miami, FL 33130
Telephone: (305}416-5000 Facsimile: (305}416-5005
Case 1:20-cv-23972-UU Document 1-2 Entered on FLSD Docket 09/29/2020 Page 6 of 15

16.

17.

18.

19,

20,

21.

represent him in this matter which is recoverable from Defendant 5° AVENUE
TREE EXPERTS, INC. Defendant pursuant to Florida Statute §448.08. This court
has jurisdiction of this claim pursuant to Florida Statute §448.08 and 29 U.S.C. §216
(b) of the Fair Labor Standards Act, 29 U.S.C. §201, et seq. (“FLSA”).

Upon information believed, Defendant Strategy Security Enforcement, Inc., at all
times material hereto, employed individuals who regularly were and are engaging in
commerce.

Defendant 5“ AVENUE TREE EXPERTS, INC., upon information and belief
during the relevant time period, had annual gross volume of business done in an
amount not less than $500,000.00. By reason of the foregoing, Defendant was and is
an enterprise engaged in commerce as defined by §203 (x) and (s) of the FLSA.
Plaintiff is individually covered under the FLSA.

In the course of his employment with Defendant 5" AVENUE TREE EXPERTS,
INC,, Plaintiff's work week usually exceeded forty (40) hours per week.

During those workweeks when he worked in excess of forty (40) hours per week,
Plaintiff was not paid time and one half (1.5) his regular rate of pay for all hours
worked in excess of forty (40) per work week.

Defendant 5" AVENUE TREE EXPERTS, INC. employed Plaintiff in the aforesaid
enterprise for workweeks longer than forty (40) hours and willfully failed to
compensate him/her for hours worked in excess of forty (40) hours per week at a rate
of at least one and one-half (1.5) the regular rate at which he was.employed in

violation of the requirements of §207 of the FLSA.

REMER & GEORGES-PIERRE, PLLC

COURTHOUSE TOWER
44 West Flagler, Suite 2260
Miami, FL 33130
Telephone: (305}416-5000 Facsimile: (305}416-5005
Case 1:20-cv-23972-UU Document 1-2 Entered on FLSD Docket 09/29/2020 Page 7 of 15

22,

23.

24.

25.

26.

ai.

28.

Plaintiff has engaged the services of undersigned counsel and has agreed to pay
undersigned counsel a reasonable attorney’s fee and reimbursement costs advanced to
prosecute this claim.

Plaintiff is entitled to be paid time and one half (1.5) of his/her regular rate of pay for
each hour worked in excess of forty (40) per work week.

As a direct and proximate result of Defendant 5 AVENUE TREE EXPERTS,
INC.’s deliberate and willful failure to pay overtime wages in accordance with the
FLSA, Plaintiff has sustained damages, including loss of wages and unpaid overtime
compensation and has had to incur costs and reasonable attorneys’ fees.

As aresult of Defendant’s willful violation of the FLSA, Plaintiff is entitled to
liquidated damages.

Plaintiff is entitled to be paid time and one-half of his regular rate of pay for each

hour worked in excess of forty (40) hours per work week. All similarly situated

“employees of Defendant Sth Avenue Experts, Inc. is similarly owed their overtime

rate for each overtime hour they worked and were not properly paid.

Defendant 5" Avenue Experts, Inc. knowingly and willfully failed to pay Plaintiff
and the other employees similarly situated to him at time and one half of their regular
rate of pay for all hours worked in excess of forty (40) per week.

By reason of the said intentional, willful and unlawful acts of Defendant 5
AVENUE TREE EXPERTS, INC., all Plaintiffs (the named Plaintiff and those
similarly situated to him) have suffered damages plus incurring costs and reasonable .

attorneys’ fees.

REMER & GEORGES-PIERRE, PLLC

COURTHOUSE TOWER
44 West Flagler, Suite 2200
Miami, FL 33130
Telephone: (305}416-5000 Facsimile: (305}416-5005
Case 1:20-cv-23972-UU Document 1-2 Entered on FLSD Docket 09/29/2020 Page 8 of 15

29. As a result of Defendant 5° AVENUE TREE EXPERTS, INC.’s willful violations
of the Act, all Plaintiffs (the named Plaintiff and those similarly situated to him) are
entitled to liquidated damages.

30. Plaintiff has retained the undersigned counsel to represent him in this action, and
pursuant to 29 U.S.C. §216(b), Plaintiff is entitled to recover all reasonable attorneys’
fees and costs incurred in this action.

31. Plaintiff demands a jury trial.

WHEREFORE, Plaintiff demands judgment in his favor and against Defendant 5"

AVENUE TREE EXPERTS, INC. awarding unpaid overtime compensation, liquidated

damages, costs and reasonable attorneys’ fees pursuant to 29 U.S.C. §216 and Florida

Statute §448.08. Grant such other and further relief as this Court deems equitable and

just and/or available pursuant to Federal Law.

WHEREFORE, Plaintiff, and those similarly situated to him who have or will opt
into this action, demands judgment, jointly and severally, against Defendant for the
payment of all overtime hours at one and one-half their regular rate of pay due them for
the hours worked by them for which they have not been properly compensated, liquidated
damages, reasonable attorneys’ fees and costs of suit, and for all proper relief including

| prejudgment interest.

COUNT I: WAGE AND HOUR FEDERAL STATUTORY VIOLATION
AGAINST SAMI SLIM, INDIVIDUALLY

32. The foregoing facts are incorporated herein, with the same force and effect as though

fully set forth herein.

REMER & GEORGES-PIERRE, PLLC

COURTHOUSE TOWER
44 West Flagler, Suite 2200
Miami, FL 33130
Telephone; (305)416-5000 Facsimile: (305}416-5005
Case 1:20-cv-23972-UU Document 1-2 Entered on FLSD Docket 09/29/2020 Page 9 of 15

33.

34.

35

36,

37,

This action is brought by Plaintiff and those similarly-situated to recover from the
Employer unpaid overtime compensation, as well as an additional amount as
liquidated damages, costs, and reasonable attorney’s fees under the provisions of 29
U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207. 29
U.S.C. § 207 (a)(1) states, “ No employer shall employ any of his employees... for a
work week longer than 40 hours unless such employee receives compensation for his
employment in excess of the hours above-specified at a rate not less than one and a
half times the regular rate at which he is employed.”

Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29
U.S.C. § 216(b). The Employer is and, at all times pertinent to this Complaint, was

engaged in interstate commerce.

. At all times pertinent to this Complaint, the 5" Avenue Tree Experts, Inc.

Employer/Defendant operates as an organization which sells and/or markets its
services and/or goods to customers from throughout the United States and also
provides its services for goods sold and transported from across state lines of other
states.

At all times pertinent to this Complaint, the 5" Avenue Tree Experts, Inc.
Employer/Defendant obtains and solicits funds from non-Florida sources.

At all times pertinent to this Complaint, 5“ Avenue Tree Experts, Inc. accepts funds

from non-Florida sources.

38.

At all times pertinent to this Complaint, 5" Avenue Tree Experts, Inc. uses

telephonic transmissions going over state lines to do its business.

REMER & GEORGES-PIERRE, PLLC

COURTHOUSE TOWER
44 West Flagler, Suite 2200
Miami, FL 33130
Telephone: (305}416-5000 Facsimile: (305}416-5005
Case 1:20-cv-23972-UU Document 1-2 Entered on FLSD Docket 09/29/2020 Page 10 of 15

39. At all times pertinent to this Complaint, 5" Avenue Tree Experts, Inc. transmits
funds outside the State of Florida.

40. At all times pertinent to this Complaint, 5“ Avenue Tree Experts, Inc. otherwise
regularly engages in interstate commerce, particularly with respect to its
employees.

41. Upon information and belief, the annual gross revenue of 5" Avenue Tree Experts,
Inc. the Employer/Defendant was at all times material hereto in excess of $500,000
per annum, and/or Plaintiff and those similarly-situated, by virtue of working in
interstate commerce, otherwise satisfy the Act’s requirements.

42. At all times pertinent to this Complaint, Plaintiff was individually covered under
the FLSA.

43. By reason of the foregoing, 5 Avenue Tree Experts, Inc. the Employer/Defendant
is and was, during all times hereafter mentioned, an enterprise engaged in
commerce or in the production of goods for commerce as defined in §§ 3 (r) and
3(s) of the Act, 29 U.S.C. §203(r) and 203(s) and/or Plaintiff and those similarly-
situated was and/or is engaged in interstate commerce for Defendant.

44, Defendant SAMI SLIM’s business activities involve those to which the Fair Labor
Standards Act applies.

45. Defendant SAMI SLIM exercised operational control of Defendant entity.

46. —_ Atall times relevant to this action, SAMI SLIM was an individual resident of the State
of Florida, who owned and operated 5" Avenue Tree Experts, Inc., and who regularly exercised

the authority to: (a) hire and fire employees of 5 Avenue Tree Experts, Inc.; (b) determine the

REMER & GEORGES-PIERRE, PLLC

COURTHOUSE TOWER.
44 West Flagler, Suite 2200
Miami, FL 33130
Telephone: (305416-5000 Facsimile: (305)416-5005
Case 1:20-cv-23972-UU Document 1-2 Entered on FLSD Docket 09/29/2020 Page 11 of 15

work schedules for the employees of 5" Avenue Tree Experts, Inc.; and (c) control the finances
and operations of 5 Avenue Tree Experts, Inc. By virtue of having exercised that authority on
behalf of 5 Avenue Tree Experts, Inc. and Sami Slim are employers as defined by 29 U.S.C.

20] et. seq.

47, While employed by Defendant Sami Slim, Plaintiff worked in excess of forty hours
per week without being compensated at the rate of not less than one and one half
times the regular rate at which he/she was employed.

48. At all times material hereto, Sami Slim Employer/Defendant failed to comply with
Title 29 U.S.C. §§ 201-219 and 29 C.F R. § 516.2 and § 516.4 et seq. in that Plaintiff
and those similarly-situated performed services and worked in excess of the.
maximum hours provided by the Act but no provision was made by Sami Slim the’
Defendant to properly pay them at the rate of time and one half‘for all hours worked
in excess of forty hours (40) per workweek as provided in said Act. The additional
persons who may become Plaintiffs in this action are weekly-paid employees and/or
former employees of Sami Slim Defendant who are and who were subject to the
unlawful payroll practices and procedures of Defendant entity and were not paid
time and one half of their regular rate of pay for all overtime hours and straight time
hours worked in excess of forty.

49, Sami Slim Defendant knew and/or showed reckless disregard of the provisions of
the Act coricerning the payment of overtime wages as required by the Fair Labor

Standards Act and remains owing Plaintiff and those similarly-situated these
REMER & GEORGES-PIERRE, PLLC

COURTHOUSE TOWER
44 West Flagter, Suite 2200
Miami, FL 33130
Telephone: (305}416-5000 Facsimile: (305}416-5005
Case 1:20-cv-23972-UU Document 1-2 Entered on FLSD Docket 09/29/2020 Page 12 of 15

overtime wages since the commencement of Plaintiff s and those similarly-situated
employee’s employment with Sami Slim Defendant as set forth above, and Plaintiff
and those similarly-situated are entitled to recover double damages. Sami Slim
Defendant never posted any notice, as required by the Fair Labor Standards Act
and Federal Law, to inform employees of their federal rights to overtime and
minimum wage payments. |

50. At the times mentioned, Defendant Sami Slim was, and is now, the Director and/or
owner of Defendant Corporation. Defendant Sami Slim was an employer of
Plaintiff and others similarly situated within the meaning of Section 3(d) of the
“Fair Labor Standards Act” [29 U.S.C. § 203(d)], in that this individual Defendant
acted directly in the interests of Defendant entity/employer in relation to the
employees of Defendant entity/employer, including Plaintiff and others similarly
situated. Defendant Sami Slim had operational control of the business, provided
Plaintiff with his/her work schedule, and is jointly liable for Plaintiff's damages.

51. Defendant Sami Slim willfully and intentionally refused to pay Plaintiff overtime
wages and minimum wages as required by the law of the United States as set forth
above and remains owing Plaintiff these overtime wages since the commencement
of Plaintiff's employment with Defendant as set forth above.

52. Plaintiff has retained the law offices of the undersigned attorney to represent
him/her in this action and is obligated to pay a reasonable attomeys’ fee.

WHEREFORE, Plaintiff and those similarly-situated request that this Honorable Court:

A. Enter judgment for Plaintiff and other similarly-situated and against the Defendant Sami

REMER & GEORGES-PIERRE, PLLC

COURTHOUSE TOWER
44 West Flagler, Suite 2200
Miami, FL 33130
Telephone: (305}416-5000 Facsimile: (305)416-5005
Case 1:20-cv-23972-UU Document 1-2 Entered on FLSD Docket 09/29/2020 Page 13 of 15

Shm on the basis of Defendant’s willful violations of the Fair Labor Standards Act, 29
U.S.C. § 201 et seq. and other Federal Regulations; and

B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and
overtime compensation for hours worked in excess of forty weekly, with interest; and

C. Award Plaintiff an equal amount in double damages/liquidated damages; and

D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

E. Grant such other and further relief as this Court deems equitable and just and/or available
pursuant to Federal Law.

F. Plaintiff demands a trial by jury for all claims asserted herein.

COUNT DT: 5 AVENUE TREE EXPERTS, INC.’S FEDERAL STATUTORY
VIOLATION: RETALIATORY DISCHARGE OF PLAINTIFE PURSUANT TO

29 U.S.C, 215(A)(3).

53. The foregoing facts are incorporated herein, with the same force and effect as
though fully set forth herein.

54. This action arises under the laws of the United States.

55. Defendants fired Plaintiff on or about November, 2017. Plaintiff seeks to recover
for unpaid overtime wages accumulated from the date of hire and/or from 3 (three)
years from the date of the filing of this complaint.

56. Defendant willfully and intentionally refused to pay Plaintiff the overtime wages
as required by the law of the United States as set forth above and remains owing
Plaintiff these overtime wages since the commencement of each Plaintiff's

employment with Defendants as set forth above.

REMER & GEORGES-PIERRE, PLLC

COURTHOUSE TOWER
44 West Flagler, Suite 2200
Miami, FL-33130
Telephone: (305}416-3000 Facsimile: (305}416-5005
Case 1:20-cv-23972-UU Document 1-2 Entered on FLSD Docket 09/29/2020 Page 14 of 15

57. On or about November 2017 Plaintiff complained about overtime wages to the
Defendant and in that same month the Defendant fired Plaintiff.

58. The motivating factor which caused Plaintiff's discharge as described above was
the complaint seeking overtime wages from the Defendant. In other words,
Plaintiff would not have been fired but for his/her complaint for overtime wages.

59. The Defendant’s termination of the Plaintiff was in direct violation of 29 U.S.C.
215 (A\3) and, as a direct result, Plaintiff has been damaged.

WHEREFORE, Plaintiff requests that this Honorable Court:

A. Enter judgment against the Defendant ENTITY, for all back wages from the date
of discharge to the present date and an equal amount of back wages as liquidated
damages, attorney’s fees, costs, and;

B. Reinstatement and promotion and injunctive relief prohibiting the Defendants from
discriminating in the manner described above, emotional distress and humiliation,
and pain and suffering, front wages until Plaintiff becomes 65 years of age as well
as all other damages recoverable by law 29 U.S.C. 216(b).

Plaintiff demands a trial by jury as to each count of this complaint

REMER & GEORGES-PIERRE, PLLC

COURTHGCUSE TOWER
44 West Flagler, Suite 2200
Miami, FL 33130
Telephone: (305}416-5000 Facsimile: (3053416-5005
Case 1:20-cv-23972-UU Document 1-2 Entered on FLSD Docket 09/29/2020 Page 15 of 15

Dated this 9th day of August, 2020
Respectfully submitted,

REMER & GEORGES-PIERRE, PLLC
COURTHOUSE TOWER

44 West Flagler Street, Suite 2200

Miami, Florida 33130

Tel, (305) 416-5000

E-Mail: agp@rgpattomeys.com

By: Anthony M. Georges-Tierre
Anthony M. Georges-Pierre, Esq.
Florida Bar Number: 0533637

REMER & GEORGES-PIERRE, PLLC

COURTHOUSE TOWER
44 West Flagler, Suite 2200
Miami, FL 33130
Telephone: (305}416-5000 Facsimile: (305}416-5005
